Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 8, 11-17 of copending Application No. 16,671,305.  Although the claims at issue are not identical, they are not patentably distinct from each other because
In Reference to Claim 12
A transmission between drive shaft and a driven shaft, which transmission comprises a housing and at least a driven gearwheel that is mounted on the driven shaft and a drive gearwheel that is mounted ona drive shaft, wherein the housing comprises two separated chambers, a first chamber that is connected to the driven shaft and a second chamber which is separate from the first chamber, whereby the first chamber is connected via a channel with the second chamber, whereby around the drive gearwheel or driven gearwheel the second chamber is formed, whereby the form of the second chamber is such that when the gearwheel in question rotates a gas flow is created around this gearwheel which causes a negative pressure in the channel by the venturi effect. (Claim 8 of Copending Application No. 16,671,305)
In Reference to Claim 13
The transmission according to claim 12, wherein the second chamber is integrated in the wall of the housing. (Claim 9 of Copending Application No. 16,671,305)
In Reference to Claim 15
The transmission according to claim 12, wherein the second chamber extends along the gearwheel with the greatest diameter and/or the greatest peripheral speed. (Claim 11 of Copending Application No. 16,671,305)
In Reference to Claim 16
The transmission according to claim 12, wherein the second chamber extends from 00 to 2250 of the circumferences of the gearwheel in question starting from the position of engagement of the gearwheels. (Claim 12 of Copending Application No. 16,671,305)
In Reference to Claim 17
The transmission according to claim 12, wherein the second chamber extends over 25% to 75%, preferably even over 45% to 55% and even more preferably 50% of the circumference of the gearwheel in question. (Claim 13 of Copending Application No. 16,671,305)
In Reference to Claim 18
The transmission according to claim 12, wherein the distance in a radial direction between the wall of the second chamber and the gearwheel in question gets bigger in the rotation direction of the gearwheel in question. (Claim 14 of Copending Application No. 16,671,305)
In Reference to Claim 19
The transmission according to claim 12, wherein said channel connects to the end of the second chamber, as seen in the rotation direction of the gearwheel in question. (Claim 15 of Copending Application No. 16,671,305)
In Reference to Claim 20
The transmission according to claim 12, wherein said second chamber is in connection with a filter element or the like connected to the transmission. (Claim 16 of Copending Application No. 16,671,305)
In Reference to Claim 21
The compressor provided with a compressor element and a motor to drive the compressor element, wherein the compressor is provided with a transmission according to claim 12 between a drive shaft of the motor and a driven shaft of the compressor element. (Claim 8 of Copending Application No. 16,671,305)
In Reference to Claim 22
The vacuum pump provided with a vacuum pump element and a motor to drive the vacuum pump element, wherein the vacuum pump is provided with a transmission according to claim 12 between a drive shaft of the motor and a driven shaft of the vacuum pump element. (Claim 17 of Copending Application No 16,671,305)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,612,820 to Staat in view of US Patent Publication 2012/0257997 to Morita.
In Reference to Claims 12, 13, and 21
Staat discloses a transmission between drive shaft (Fig. 1, 34) and a driven shaft (Fig. 1, 58), which transmission comprises a housing (Fig. 1, annotated by the examiner) and at least a driven gearwheel (Fig. 1, 56) that is mounted on the driven shaft and a drive gearwheel (Fig. 1, 54) that is mounted ona drive shaft, wherein the housing comprises two separated chambers, a first chamber (Fig. 1, 44) that is connected to the driven shaft and a second chamber (Fig. 4, 144) which is separate from the first chamber, whereby the first chamber is connected via a channel (Fig. 1, 134) with the second chamber, whereby around the drive gearwheel or driven gearwheel the second chamber is formed, whereby the form of the second chamber is such that when the gearwheel in question rotates a gas flow is created around this gearwheel which causes a negative pressure in the channel by the venturi effect (As showed in Fig. 1, the channel 34 has a much smaller opening compared with the chamber 44).

    PNG
    media_image1.png
    479
    383
    media_image1.png
    Greyscale

Staat does not teach the first and the second chambers are integrated.
Morita teaches that the first chamber (Fig. 1, 3) and the oil chamber (as showed in Fig. 1) are integrally formed in housing (Fig. 1, 4)
the second chamber is integrated in the wall of the housing (As showed in Fig. 1)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Morita into the invention of Staat. Doing so, would result in two integrated chambers being formed. According to MPEP 2144.04. V. B. “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Both inventions of Staat and Morita are in the same field of endeavor and Morita teaches an integral design so the number of parts can be reduced.
chamber.
In Reference to Claim 15
Staat discloses the second chamber extends along the gearwheel (Fig. 1, 54) with the greatest diameter and/or the greatest peripheral speed
In Reference to Claim 16
Staat teaches two chambers.
Staat does not teach the second chamber is integrated in a wall of the housing.
Morita teaches the first chamber and the second chamber, the second chamber is integrated in a wall of the housing (As showed in Fig. 1)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Staat to incorporate teachings from Morita. Doing so, would result in the second chamber being integrated with the transmission housing as being taught by Morita. Both inventions of Staat and Morita are in the same field of endeavor, Morita teaches an integral design.
Once the invention of Morita is integrated into the design a Staat, the second chamber will be positioned right under the drive gear, therefore, the second chamber extends from 0° to 225° of a circumference of the gearwheel in question starting from a position of engagement of the gearwheels. In Reference to Claim 17
Staat teaches two chambers, the communication hole (Fig. 1, 134) is smaller than the depth of the first chamber.
Staat does not teach the detail opening ration between the hole and the chambers.
One have an ordinary skill in the compressor art, would have found said opening ratio between the first chamber and the communication hole as a matter of design choice depending on the lubrication requirement. Moreover, there is nothing in the record which establishes that the claimed opening ratio, presents a novel of unexpected result.
In Reference to Claim 19
Staat teaches two chambers the communication hole (Fig. 1, 134) in between.
Morita teaches the first chamber and the second chamber, the second chamber is integrated in a wall of the housing.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Morita into the invention of Staat. Doing so, would result in two integrated chambers being formed. According to MPEP 2144.04. V. B. “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Both inventions of Staat and Morita are in the same field of endeavor and Morita teaches an integral design so the number of parts can be reduced.
Once the invention of Morita is integrated into the design of Staat, the communication hole connects to an end of the second chamber, as seen in a rotation direction of the gearwheel in question.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Staat and Morita as applied to Claim 12 above, and further in view of US Patent 5,011,388 to Aoki et al (Aoki).
In Reference to Claim 20
Staat teaches two chambers with the opening inbetween.
The combination of Staat and Morita as applied to Claim 12 does not teach the filter.
Aoki teaches a filter (Fig. 2, 5) is positioned downstream side of the transmission chamber before the oil is returned to the compression chamber.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Staat and Morita as applied to Claim 12 to incorporate teachings from Aoki. Doing so, would result in a filter being integrated into the oil circulation system. Both inventions of Aoki and Staat are for compressors, Aoki provides a method of cleaning the lubricant to provide a protection of the compressor rotor with a predictable successful result.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Staat and Morita as applied to claim 12 above, and further in view of US Patent 8,702,409 to Cavatorta.
In Reference to Claim 22
The combination of Staat and Morita as applied to Claim 12 teaches a compressor. Does not teach a vacuum pump.
Rabe teaches a screw type rotary machine can be used as a compressor as well as a vacuum pump (Col. 3, Line 8-12)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Staat and Morita to incorporate teachings from Cavatora. Doing so, would result in the screw compressor of Staat being used as a vacuum pump, since Cavatora teaches that a screw type machine can be used as a compressor or a vacuum pump. It is merely an operation method of a recited structure.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
The current drawings are accepted due to the cancellation of Claim 14.
The nostatutory double patenting to Claims 12, 13, and 15-22 are maintained.
Starting on Page 5, the Applicant argues 34 USC 103 Claim rejection to claims 12-17 and 19-21.  Specifically, the Applicant argues “Staat does not disclose or suggest the first and second housing, connected via a channel”  The Office respectfully disagrees.  As showed in Fig. 4, Staat does teaches two separated chambers 44 and 144, two chambers are connected by a channel 182 and the channel starts at channel 134.  Staat does not teach that two chambers are in the single housing.  This is reason that the Morita reference is used to teach that the oil reservoir can be integrated with the pump housing.  
On Page 6, the Applicant argues that Staat does not each “the first oil reservoir 144 is formed around the drive gearwheel or drive gearwheel”  The Office respectfully disagrees.  Once the invention of Mori is integrated with Staat, the oil reservoir 144 would be around the drive gearwheel.  BRI is given to “around”.  According to Merriam-Webster, around is “in close from all sides so as to surround”.  So near position can be considered as “around”.
Starting on Page 7, Applicant argues the function of passage 134. The Office agrees that Page 134 direction oil and buffer gas to a location outside housing 22 as Staat discloses.  However, combined Fig. 2 and Fig. 4 which is a competed system, the discharged mixed gas and oil must be delivered to chamber 144 via line 182 since line 182 is the only discharging line and the chamber 144 is an oil separator, the collected oil will be resent but a pump 146 and the separated buffered gas will be resent via line 204.  Therefore, the gas oil mixture discharge by channel 134 is sent to the chamber 144.  The Office considers that chamber 144 is a second collection chamber.
Also on Page 7, the Applicant argues the Morita reference.  The Office respectfully disagrees.  Morita teaches the chambers has two sections, the first section contains gear set and the second section is the oil reservoir.  Therefore, Morita does teach two chambers and each chamber has different function and two chambers can be integrated in a single casing.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        7/25/2022